Name: Commission Regulation (EEC) No 704/88 of 17 March 1988 fixing the minimum selling prices for boned beef in respect of the first specific invitation to tender issued under the standing invitation to tender provided for in Regulation (EEC) No 481/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 3 . 88 Official Journal of the European Communities No L 72/25 COMMISSION REGULATION (EEC) No 704/88 of 17 March 1988 fixing the minimum selling prices for boned beef in respect of the first specific invitation to tender issued under the standing invitation to tender provided for in Regulation (EEC) No 481/88 HAS ADOPTED THIS REGULATION : Article 1 The minimum selling prices for boned beef for the first specific invitation to tender held in accordance with Regulation (EEC) No 481 /88 , in respect of which the time limit for the submission of tenders expired on 8 March 1988 , shall be as set out in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 7 (3) thereof, Whereas tenders have been invited for certain quantities of boned beef specified in Commission Regulation (EEC) No 481 /88 (3); Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 (4), as amended by Regulation (EEC) No 1 809/87 (5), the minimum selling prices for the meat put up for sale by tender must be fixed taking account of tenders submitted ; Whereas Article 1 (1 ) of Regulation (EEC) No 481 /88 provides for the sale of 6 000 tonnes of boned beef ; whereas, as that quantity has been reached, the invitation to tender concerned should be closed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 The standing invitation to tender provided for in Regulation (EEC) No 481 /88 is hereby closed. Article 3 This Regulation shall enter into force on 18 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 370, 30. 12. 1987, p. 7. 0 OJ No L 49, 23 . 2. 1988, p. 11 . (4) OJ No L 251 , 5. 10 . 1979, p. 12. 0 OJ No L 170, 30. 6. 1987, p. 23. No L 72/26 Official Journal of the European Communities 18 . 3. 88 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Precios de venta mÃ ­nimos (ECU/tonelada)  Mindstesalgsproer (ECU/ton)  Mindestverkaufs ­ preise (ECU/Tonne)  Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  (ECU/Ã Ã Ã ½Ã ¿)  Minimum selling prices (ECU/ tonne)  Prix de vente minimaux (Ã cus/t)  Prezzi minimi di vendita (ECU/t)  Minimumver ­ kooppriizen (Ecu/ton)  PreÃ §o mÃ ­nimo de venda (ECUs/tonelada) DANMARK ,  Ãvrigt kÃ ¸d af forfjerdinger 950,00 IRELAND  Forequarters 950,00